t c memo united_states tax_court jamie ostrom petitioner v commissioner of internal revenue respondent docket no filed date jamie ostrom pro_se fred edward green jr and ric d hulshoff for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after concessions the sole remaining issue for decision is whether petitioner was a real_estate_professional in all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in nevada at the time she filed her petition during petitioner worked full time at one nevada credit_union oncu as an information_technology specialist she worked about hours per week at oncu on her tax_return petitioner reported wages of dollar_figure in petitioner owned four single-family residential properties in las vegas nevada petitioner rented out and managed these properties herself she reported income and expenses for each on schedule e supplemental income and loss attached to her return on the schedule e she reported net losses from the rental activities of dollar_figure the full amount of which she claimed as a deduction against other income on her return petitioner did not elect to group her interests in the rental properties as a single rental real_estate activity in on date the nevada department of business and industry real_estate division issued petitioner a license to provide services as a real_estate broker salesperson petitioner activated her real_estate license with forty percent real_estate referral co forty percent although she was associated with forty percent as of date petitioner did not report any income from activities performed as a real_estate agent in that year in date forty percent closed its brokerage and reopened as a new business named key advantage realty key advantage petitioner reported gambling winnings of dollar_figure on her return her gambling_losses equaled or exceeded her winnings during petitioner gambled on at least days at the hard rock casino her records indicate that she gambled on at least days at other locations opinion respondent determined that petitioner’s net_loss from rental activities for was a passive_activity_loss respondent also determined that petitioner actively participated in her rental activities and that she could offset up to dollar_figure of the rental_activity loss against nonpassive_income for petitioner contends that she is a real_estate_professional and that she is entitled to offset the entire loss generally taxpayers bear the burden of proving that the adjustments set forth in the commissioner’s notice_of_deficiency are erroneous see rule a 290_us_111 specifically taxpayers must prove their entitlement to claimed deductions see 503_us_79 292_us_435 taxpayers bear the burden of maintaining the records needed to establish their entitlement see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 sec_469 however generally disallows any passive_activity_loss sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 however sec_469 provides that the rental activities of a taxpayer in the real_property business real_estate_professional are not per se passive activities under sec_469 but are treated as a trade_or_business and subject_to the material_participation requirement of sec_469 see sec_1_469-9 income_tax regs thus a taxpayer who qualifies as a real_estate_professional under section c may deduct losses from rental_activity against other income provided that he or she materially participates in the activity a taxpayer qualifies as a real_estate_professional if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii a real_property_trade_or_business is any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business sec_469 a trade_or_business includes a taxpayer’s status as an employee see fowler v commissioner tcmemo_2002_223 however in computing the number of hours that a taxpayer performs services in real_property trades_or_businesses during the taxable_year personal services performed as an employee shall not be taken into account unless the employee is also a owner in the employer sec_469 all of the taxpayer’s real_property trades_or_businesses are taken into account in determining whether the and 750-hour requirements are satisfied see hailstock v commissioner tcmemo_2016_146 at almquist v commissioner tcmemo_2014_40 at however only those real_property trades_or_businesses in which the taxpayer materially participates are counted towards meeting the requirements see hailstock v commissioner tcmemo_2016_146 at a taxpayer’s material_participation is determined separately with respect to each rental property that he or she owns unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 sec_1_469-9 income_tax regs although petitioner failed to make such an election for respondent concedes that petitioner materially participated in the rental_activity with respect to each of her four rental properties in because her participation constituted substantially_all of the participation in each activity see sec_1_469-5t temporary income_tax regs fed reg date respondent maintains that petitioner’s rental activities were passive activities under the per se rule_of sec_469 because she failed to establish that she was a real_estate_professional in petitioner bears the burden of proving that in she met the criteria under sec_469 generally a taxpayer may establish the extent of his or her participation in an activity by any reasonable means sec_1_469-5t temporary income tax regs fed reg date contemporaneous_records are not necessarily required and reasonable means may include identifying services performed over a period of time and the approximate number of hours spent performing such services by using appointment books calendars or other narrative summaries id this court has previously noted that while the regulations are somewhat ambiguous concerning the records to be maintained by taxpayers we are not required to accept a postevent ballpark guesstimate or taxpayers’ unverified undocumented testimony see 135_tc_365 hoskins v commissioner tcmemo_2013_36 to meet her burden petitioner must establish that she spent more time working in real_property trades_or_businesses than working in other trades_or_businesses see sec_469 during petitioner was employed full time at oncu as an information_technology specialist she testified that oncu had a real_estate division and that she would do whatever they ask ed if they needed help with that petitioner provided no credible_evidence to support the implication that she performed services in the nature of a real_property_trade_or_business in the course of her employment at oncu in any event petitioner performed services as an employee and nothing in the record suggests that she held an ownership_interest in oncu see sec_469 thus her time at oncu must be overcome by a showing that she performed more personal services in real_property trades_or_businesses than in her employment services at oncu and her time spent there cannot count towards the 750-hour requirement of sec_469 the services that petitioner performed in leasing and managing her rental properties in were performed in real_property trades_or_businesses in which she materially participated to the extent petitioner establishes her participation by reasonable means the hours she spent on these activities may be taken into account in determining whether she qualifies as a real_estate_professional under sec_469 petitioner contends that she also worked as a real_estate agent with forty percent in and that the services she performed as a real_estate agent should count towards meeting the requirements of sec_469 we are not bound to accept testimony that is improbable unreasonable or questionable 449_f2d_311 9th cir 197l aff’g tcmemo_1969_48 the calendars that petitioner provided report that she performed services for key real_estate in january and june of although the company was known as forty percent until date and key advantage was established in petitioner testified generally that she showed rental properties to potential clients and performed property management services for forty percent but her tax_return does not reflect income received for any such services there is no evidence that any services that she may have performed for forty percent in were services performed other than as an employee or that she materially participated in that business petitioner provided at different times during examination an annual log sheet and two monthly calendars that purported to reflect the number of hours she spent performing services for her own rental properties and as a real_estate agent for forty percent the log sheet reports that she spent a total of big_number hours working on her rental properties and as a real_estate agent in the calendars report that for the months of january and date petitioner worked on these sets of activities for a combined total of hours per month which she extrapolates to big_number hours for the whole year at trial petitioner testified that her work as a real_estate_professional actually exceeded big_number hours per year petitioner’s evidence and her testimony were inconsistent regarding the number of hours she worked in real_property trades_or_businesses during and there are other factors that lead us to doubt the reliability of the records she presented both the log sheet and the calendars provide only generic and repetitious descriptions of the types of services she performed in both documents she frequently fails to specify whether she performed the services for her own rental properties or as a real_estate agent for forty percent this is problematic since petitioner has failed to establish that hours attributable to services she performed for forty percent should be counted towards meeting the requirements of sec_469 the numbers of hours that petitioner claims she spent on tasks shown on the log sheet and the calendars are improbable the hours reportedly spent on real_property related activities are always the same regardless of the date or the specific tasks performed petitioner’s claimed hours appear excessive and are unrealistic given what is known about her other activities she spent approximately eight hours each weekday at her full-time job at oncu and she gambled extensively in in addition to these time-consuming activities petitioner contends that she spent between and hours every single day of the year performing services in real_property trades_or_businesses when asked whether she prepared the calendars contemporaneously or in response to requests made in petitioner’s testimony was evasive she testified that she prepared the calendars using originals that she kept during she never provided copies of any purported original documents on consideration of the entire record we do not accept petitioners’ claims as to the hours she devoted to real_property trades_or_businesses she has not shown that she met either requirement of sec_469 and has failed to meet her burden of proving that she qualified as a real_estate_professional in any contentions we have not addressed are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
